Case: 18-10186      Document: 00514614903        Page: 1     Date Filed: 08/24/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 18-10186                                 FILED
                                 Conference Calendar                       August 24, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

SHONNA LYNN CALAWAY,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 5:17-CR-81-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Shonna Calaway



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-10186   Document: 00514614903     Page: 2   Date Filed: 08/24/2018


                                No. 18-10186

has moved to withdraw and has filed a brief per Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Calaway
has not filed a response. We have reviewed counsel’s brief and relevant por-
tions of the record. We concur with counsel’s assessment that the appeal pre-
sents no nonfrivolous issue for appellate review. The motion to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2